·~ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Page 1of1



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November 1, 1987)
                                     v.

                           Leonardo Ortiz-Mateo                                      Case Number: 3:19-mj-21584

                                                                                     Jesus Mosgueda
                                                                                     Defendant's Attorney


      REGISTRATION NO.
                                        1
                                         }   y).(tJ'J           <')   f
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                             ~~~--=--~~~~~~~~~~~~~~~~~~~~~~




        D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                Nature of Offense                                                                Count Number(s)
       8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                      1

        D The defendant has been found not guilty on count(s)               ~~~~~~~~~~~~~~~~~~~




        D Count(s)                                                                    dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                   '& TIME SERVED                                D                                        days

        IZI Assessment: $10 WAIVED [:gl Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Frida~ril    12, 2019
                                                                                 Date of Imposition of Sentence


       Received       /c('S
                   DUSM ..
                              07




                                                        FILED
                                                                                     llLV
                                                                                 HONORABLE F. A. GOSSETT III
                                                                                 UNITED STATES MAGISTRATE JUDGE

                                                        Apr 12 2019
      Clerk's Office Copy                         CLERK, U.S. DISTRICT COURT                                                     3:19-mj-21584
                                               SOUTHERN DISTRICT OF CALIFORNIA
